Citation Nr: 0945960	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-05 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected hemorrhoids.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected cervical spine degenerative 
disc disease with residual headaches.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Peters, Law Clerk

INTRODUCTION

The Veteran had active duty service from March 1997 to April 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, awarded service connection for 
hemorrhoids and assigned a 0 (zero) percent rating, and 
awarded service connection and assigned a 10 percent rating 
for cervical spine degenerative disc disease with residual 
headaches.


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the 
Veteran has a hemorrhoid at the 3 o'clock position, which is 
reducible and does not have any more than mild 
symptomatology.

2.  The preponderance of the evidence demonstrates that the 
Veteran's cervical spine does not have a forward flexion less 
than 30 degrees, a total combined range of motion of his 
cervical spine less than 170 degrees, nor an abnormal spinal 
contour as a result of muscles spasms.  In addition, the 
Veteran has not complained of or submitted any evidence that 
she has had any incapacitating episodes requiring physician-
prescribed bed rest throughout the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2009).

2.  The criteria for an initial evaluation in excess of 10 
percent for service-connected cervical spine degenerative 
disc disease with residual headaches have not been met 
throughout the appeal period.  38 U.S.C.A. § 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5242, 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, the appeal arises from the initial award of 
service connection for hemorrhoids and cervical spine 
degenerative disc disease with residual headaches.  
Preadjudication VCAA notice was provided in an October 2004 
letter which advised the Veteran of the evidence needed to 
establish service connection, as well as what information and 
evidence must be submitted by her and what information and 
evidence will be obtained by VA.  Service connection for each 
was granted in a December 2004 rating decision, the basis of 
this appeal.  The Veteran's two issues on appeal were both 
last adjudicated in June 2009.

Nevertheless, in Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) 
(2009).  Thus, because the notice that was provided before 
service connection was granted was sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  

As to the VA's duty to assist, the record also reflects that 
VA has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file include Veteran's service treatment records, VA 
treatment records and examination reports, and private 
medical evidence.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate her claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument, as well as presenting for VA examinations.  Thus, 
the Veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notices is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Hemorrhoids

733
6
Hemorrhoids, external or internal:
Ratin
g

With persistent bleeding and with secondary anemia, 
or with fissures
20

Large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences
10

Mild or moderate
0
38 C.F.R. § 4.114, Diagnostic Code  7336 (2009)

Based on the weight of the evidence of record, the Board 
finds that the Veteran's hemorrhoids are not productive of 
more than mild to moderate symptomatology, and therefore a 
compensable rating is not warranted.  Specifically, during 
the Veteran's November 2004 VA examination, the Veteran 
stated that she had no bleeding with the hemorrhoids.  The 
examiner noted that the Veteran had a hemorrhoid at the 3 
o'clock position.  The examination showed no evidence of 
bleeding or anemia.  She was described as having 
"questionable fissures."  The Veteran was using Preparation 
H, and was diagnosed with "hemorrhoids, mildly 
symptomatic."  Additionally, March 200  service department 
medical records the submitted by the Veteran note a history 
of hemorrhoids, rectal bleeding and fissures.  On objective 
examination, there were two external hemorrhoids, not 
thrombosed, and an internal hemorrhoid and fissure.  No 
bleeding or discharge was noted.  Finally, the Veteran was 
most recently given a VA examination in November 2007.  She 
complained of anal itching, pain, swelling and perianal 
discharge.  The VA examiner noted the existence of a 
hemorrhoid at the 3 o'clock position.  He stated that the 
Veteran's hemorrhoid was 0.5 by 0.5 centimeters in size, was 
not redundant, was reducible, and showed no evidence of 
thrombosis.  He additionally noted that there was no evidence 
of fissures, rectal bleeding, or anemia.  The Veteran 
reported bleeding on the toilet paper once or twice a month.   
He diagnosed the Veteran with "Hemorrhoids located at the 3 
o'clock position, mildly symptomatic."

The Board finds the evidence demonstrates that the Veteran 
does not have thrombosed, irreducible, or redundant 
hemorrhoids, nor do her hemorrhoids persistently bleed or 
cause fissures or anemia.  Thus, an initial compensable 
rating for the Veteran's service-connected hemorrhoids must 
be denied.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.

Cervical spine degenerative disc disease with residual 
headaches

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
Effective September 26, 2003

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009)


Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. § 4.45 (2009).

In order to warrant an evaluation in excess of 10 percent, 
the Veteran needs to demonstrate cervical spine forward 
flexion of less than 30 degrees; a combined range of motion 
for the cervical spine which is less than 170 degrees; 
abnormal spinal contours such as scoliosis, reversed 
lordosis, or abnormal kyphosis; muscle guarding or spasms 
which result in an abnormal spinal contour; favorable or 
unfavorable ankylosis of the cervical spine; or, 
incapacitating episodes a total duration of at least two 
weeks during the past 12 months.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5242, 5243.

The Veteran underwent VA examinations in November 2004 and 
December 2007.  On examination in November 2004, the Veteran 
had a forward flexion of her cervical spine of 45 degrees 
with pain, extension of 40 degrees, right and left lateral 
flexion of 40 degrees with pain, and right and left lateral 
rotation of 75 degrees, with a total combined cervical spine 
range of motion of 315 degrees.  The examiner noted that he 
found "no objective clinical evidence that function was 
additionally limited by pain, fatigue, weakness, 
incoordination or lack of endurance . . . EXCEPT as noted."  
The examiner noted that of these, only subjective pain 
"appears to have the greatest functional impact."  There 
was no notation of any incapacititating episodes, nor did the 
Veteran state that she needed bedrest.  The Veteran did note, 
however, that the affect on her daily activities was a 
constant cervical thoracic junction area pain, which she 
graded at 4/10.  The Veteran did not have any 
hospitalizations or lost days from work as a result of her 
problem.

During the December 2007 examination, the Veteran was shown 
to have a forward flexion of her cervical spine of 45 degrees 
with pain through the entire arc and with repetitive motion, 
45 degrees of extension, 45 degrees of right and left lateral 
flexion, and 80 degrees of right and left lateral rotation, 
with a total combined range of motion for her cervical spine 
of 340 degrees.  The Veteran also demonstrated pain to 
palpitation over the cervical thoracic junction on the right 
and left side, as well as a muscle spasm in her right 
trapezius.  As to the DeLuca factors, the examiner stated 
that he could "not determine without resorting to mere 
speculation on the pain, including pain on repetitive use, 
fatigue, weakness, lack of endurance or incoordination" any 
additional functional loss.  There was no notation of any 
incapacitating episodes, nor did the Veteran state that she 
needed bedrest or lose any time from her job because of her 
problem.

During both examinations, the Veteran's cervical spine was x-
rayed, which revealed degenerative disc changes.

The Board finds that such results are productive of no more 
than a 10 percent evaluation for the entirety of the appeal 
period.  Notably, the Veteran does not demonstrate forward 
flexion of her cervical spine less than 30 degrees, or a 
total combined range of motion of her cervical spine less 
than 170 degrees.  The Veteran's cervical spine was not 
fixated, and thus did not demonstrate ankylosis.  Finally, 
while the Veteran did demonstrate a muscle spasm during the 
December 2007 examination, the muscle spasm was located in 
her right trapezius, and did not produce an abnormal spinal 
contour.  In fact, the examiner stated the Veteran had normal 
cervical lordosis.  Nor did the Veteran suffer any 
incapacitating episodes within a 12 month period during the 
appeal period which amounted to at least two weeks of bed 
rest prescribed by a physician.  Therefore, an initial rating 
of no more than 10 percent for service-connected cervical 
degenerative disc disease with residual headaches is 
warranted on the evidence of record.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5242, 5243.

The Board further finds that the Veteran's loss of range of 
motion renders Diagnostic Code 5003 inapplicable, because the 
Veteran has loss of range of motion as described above, and 
she is compensable for such loss of range of motion under 
Diagnostic Code 5242.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2009). 

Also, with regard to Note (1) of the General Rating Formula 
for Diseases and Injuries of the Spine, the Board observes 
that a June 2009 rating decision awarded a separate 
10 percent evaluation for parasthesias of the right upper 
extremity, effective January 17, 2006.  The Veteran was 
notified of this decision in June 2009 and has not appealed 
it.  The medical evidence of record fails to show the 
Veteran's cervical spine disability has been productive of 
any other objective neurological abnormalities.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (1) (2009). 

As to the DeLuca factors, the Veteran does exhibit pain 
during forward flexion of her range of motion of her cervical 
spine.  However, both VA examiners noted that no additional 
functional loss was shown as to repetitive use, fatigue, 
weakness, lack of endurance or incoordination.  Thus, the 
Board finds that an additional compensation for functional 
loss of a joint is not for application in this case.  See 
38 C.F.R. §§ 4.40, 4.45; see also Deluca, supra.

Other Considerations

The Board has considered whether the Veteran's service-
connected hemorrhoids and cervical spine degenerative disc 
disease with residual headaches present an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extraschedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability levels 
and symptomatology and provide for consideration of 
additional symptomatology than is currently shown by the 
evidence.  Thus, her disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).




ORDER

An initial compensable evaluation for service-connected 
hemorrhoids is denied.

An initial evaluation in excess of 10 percent for service-
connected cervical spine degenerative disc disease with 
residual headaches is denied.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


